COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  CASTRO ENTERPRISES, INC.,                                    No. 08-19-00079-CV
                                                §
                        Appellant,                                 Appeal from
                                                §
  v.                                                            205th District Court
                                                §
  ROCIO MATA RELIFORD,                                       of El Paso County, Texas
                                                §
                        Appellee.                              (TC # 2017DCV3879)
                                                §

                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss the appeal because the parties have

settled the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss

the appeal. Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).


August 7, 2019
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.